Citation Nr: 1112510	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right hip disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left hip disorder.  

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right leg disorder.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the left knee.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for a low back injury and right leg pain, denied entitlement to service connection for a left and right hip injury and bilateral hearing loss and denied entitlement to an increased rating in excess of 20 percent for a left knee injury with degenerative joint disease.

The Board previously denied entitlement to service connection for a low back, right leg, right hip and left hip disability in May 2005.  Where a claim has been finally denied by the Board, the Board has a jurisdictional responsibility to determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board has a similar responsibility where the claim has previously been denied in a final RO decision.  Jackson v. Principi, 265 F.3d 136 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Barnett; Jackson.  Thus, despite the various characterizations of the issues throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back, right leg, right hip and left hip disorder.

The Veteran and his spouse provided testimony before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Veteran provided additional evidence to the Board without waiver of the RO's initial review of this evidence.  These records were not considered by the RO in a supplemental statement of the case (SSOC).  In February 2011, the Board asked the Veteran whether he wanted to waive consideration of these records by an agency of original jurisdiction (AOJ).  He responded that he wished to have the case remanded to the AOJ so that it could first review evidence for this claim.  The case therefore must be remanded to the AOJ for initial review and consideration.  Disabled American Veteran v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2010).


Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issue on appeal with consideration of the additional evidence received since the most recent SSOC.  If the benefit sought is not fully granted, a SSOC should be issued.  Thereafter, the case should be returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


